DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the application filed on November 24, 2020.  Claims 1-11 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 







Allowable Subject Matter
Currently claims 1-11 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

calculate at least one of Docket No. 2627.1001C3 - 158 – 
(a) a demander reliability based on the demander achievement value, the demander reliability indicating a reliability of demand information presented by the demander, and 
(b) a supplier reliability based on the supplier achievement value, the supplier reliability indicating a reliability of supply information presented by the supplier”

Richardson discloses showing various statistics and performance measures calculated for identifying matches (Richardson: paragraphs 106-115 detailing the matching process, paragraphs 74-103).  PTO Reference U discloses tracking real-time changes in the truckload supply/demand balance.  Neither Richardson, PTO Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious calculate at least one of Docket No. 2627.1001C3 - 158 - (a) a demander reliability based on the demander achievement value, the demander reliability indicating a reliability of demand information presented by the demander, and (b) a supplier reliability based on the supplier achievement value, the supplier reliability indicating a reliability of supply information presented by the supplier.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625